DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-23, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chornenky, Victor I. et al. (US 20040199130 A1) in view of Charles; Steven T. (US 20090018548 A1) in view of Hee; Michael et al. (US 20100173866 A1).
Regarding claim 21, Chornenky discloses a method of delivering fluid to the subretinal space of an eye (¶ [0002], apparatus and methods for the treatment of macular degeneration; ¶ [0035], waste dissolving therapeutic agents, principally lipases, will be injected into the sclera from the reservoir; ¶ [0053], an embodiment 50 for providing macular degeneration therapy … in FIGS. 1-6), the method comprising:
(a) coupling a pressure control delivery system (¶ [0056], therapeutic agent reservoir 80 …plunger 84); 
with a first source of fluid (¶ [0056], chamber 86 containing the therapeutic agents); 
(b) coupling the first source of fluid with an instrument, the instrument comprising a needle, wherein the needle comprises a distal end (¶ [0055], drug delivery apparatus such as a needle 74); 
wherein the instrument further comprises a cannula slidably housing the needle (¶ [0053], elongated hollow probe 54; ¶ [0057], Stated otherwise, a two-position mechanism 90 has two positions along the hollow probe 54 as indicated by double-headed arrow 92. A first or proximal position is a passive position in that the needle 74 is in a retracted position within the probe 54); 

wherein accessing the space between the retina and the choroid of the eye comprises advancing the cannula such that the cannula conforms to a curvature of the eye (¶ [0054] More specifically, probe 54 includes a portion 64 and a curved probe portion 66. The curved probe portion is configured to conform to the curvature of an eye 10); 
(d) advancing the needle through the choroid while the cannula remains positioned adjacent the sclera (¶ [0059], Positioning portion 108 should be appropriately sized so that during a procedure the distal end 58 of probe 54 may engage the optic nerve 22 and thus dispose the needle opening 102 relative to the eye … as best seen in FIG. 6.; ¶ [0061], the probe 54 is temporarily implanted between the eye socket and the sclera 12. The needle 74 … is forced by the needle advancement and retraction mechanism 90 into the advanced position, in which it penetrates up to 0.5 to 0.75 of the sclera thickness (about 0.9-1 mm)); and
(e) activating the pressure control delivery system so that the pressure control delivery system drives a first fluid from the first source of fluid through the distal end of the needle and into the space between the retina and choroid of the eye (¶ [0060], from the site of injection the injected (or infused) solution of lipase diffuses across sclera 12, choroid 28, through the Bruch's membrane 26 until it encounters the blood-ocular barrier created by tight junctions 34 in the apical domain of the RPE membrane). 
Regarding the limitation of driving a first fluid into the space between the retina and choroid, Chornenky delivers fluid from reservoir 80 through needle 74 into sclera 12, where the fluid diffuses towards a space between the retina and choroid (Fig. 6). 
Chornenky teaches the invention substantially as claimed by Applicant with the exception of a powered pressure control delivery system. Charles discloses a pneumatically-powered ophthalmic injection device (¶ [0001], [0010], [0021]), comprising:
(a) a powered pressure control delivery system (¶ [0023], port 110 is designed to be coupled to a source of pneumatic power such as that found on the console of an ophthalmic surgical machine); 
coupled with a first source of fluid (¶ [0026], dispensing chamber 145 contains a substance to be delivered into the eye); 
(b) an instrument comprising a needle, wherein the needle comprises a distal end (¶ [0021], needle 155); 
(c) accessing a space inside an eye with the distal end of the needle (¶ [0022], a substance located in dispensing chamber 145 can be injected into an eye through needle 155); 
(d) activating the powered pressure control delivery system so that the powered pressure control delivery system drives a first fluid from the first source of fluid through the distal end of the needle and into the eye (¶ [0028], in operation, pneumatic pulses are introduced into chamber 115 through port 110 … a substance contained therein is expelled through needle 155). 
Charles delivers a pharmaceutical to the eye for treating macular degeneration (¶ [0002], age related macular degeneration (ARMD)), and accurately controls the amount of substance delivered to the eye (¶ [0030], a controller (not shown) functions to count the pneumatic pulses … precisely determine a dosage of the substance). One would be motivated to modify Chornenky with the powered pressure control delivery system of Charles to accurately deliver a small amount of fluid since Chornenky calls for treating ARMD and for incorporating a controlled delivery system (¶ [0003], [0056], other systems known to the art capable of providing a controlled delivery of therapeutic agents may be used in accord with the present invention). Therefore, it would have been obvious to modify Chornenky with the powered pressure control delivery system of Charles in order to accurately deliver a small volume of fluid to the eye. 
Chornenky and Charles do not explicitly advance a cannula between a sclera and the choroid of the eye such that the cannula conforms to a curvature of the eye. Hee discloses a composite microcannula device and method for treating the suprachoroidal space (¶ [0007], [0017], [0030]), comprising:
(b) providing an instrument comprising a cannula (¶ [0031], flexible elongated element 1 in the form of a tubular sheath); 
slidably housing a further component (¶ [0030], The treatments accomplished by the invention include … the delivery of an implant; ¶ [0031], communicating channel 4 may be used to deliver … surgical tools); 
wherein accessing a space between the retina and the choroid of the eye comprises advancing the cannula between a sclera and the choroid of the eye (¶ [0032] The length of the microcannula is preferred to be long enough to reach the posterior region of the suprachoroidal space from an anterior access point, approximately 20 to 30 mm; ¶ [0041] Referring to FIG. 4, the microcannula 11 may be advanced in the suprachoroidal space to the posterior pole 12 via a surgical entry point 12A formed by a surgical formed scleral flap 12B … The materials may be delivered … or delivered in the suprachoroidal space to treat choroidal or retinal diseases, including macular degeneration, macular edema, retinopathy, or cancer); 
such that the cannula conforms to a curvature of the eye (¶ [0009] The tubular sheath may be curved in the range of 12 to 15 mm radius; ¶ [0032] In one embodiment, a predetermined curvature may be applied to the microcannula device to approximate the curvature of the eye); and 
(d) advancing the further component through the choroid while the cannula remains positioned between the sclera and the choroid (¶ [0019], c) delivering energy or material from the distal end sufficient to treat the macula, retina, optic nerve or choroid; ¶ [0039], The distal end may also be advanced to any region of the suprachoroidal space requiring treatment of the choroid, macula, or retina; ¶ [0043], treatment of the macula, retina, optic nerve or choroid in the posterior region of the suprachoroidal space). 
Hee demonstrates another approach for accessing tissues of the eye, especially when treating macular degeneration (¶ [0006], treatment of macular degeneration; ¶ [0039], treatment of the choroid, macula, or retina). A skilled artisan would have been able to modify Chornenky and Charles with the suprachoroidal cannula placement of Hee by delivering Chornenky’s cannula (probe 54) between the sclera and the choroid, and then advancing the needle (needle 74) through the choroid. One would be motivated to modify Chornenky and Charles by advancing the cannula between a sclera and the choroid of the eye as taught by Hee since a limited number of paths exist for maneuvering an instrument towards the retina. Therefore, it would have been obvious to modify Chornenky and Charles with the suprachoroidal cannula placement of Hee in order to navigate through eye tissues along another known route. 

Regarding claims 22 and 23, Chornenky lacks a medium source and a pump. Charles discloses a method wherein the powered pressure control delivery system comprises a medium source and a pump, wherein activating the powered pressure control delivery system activates the pump to drive the medium source (¶ [0021], port 110 is designed to be coupled to a source of pneumatic power such as that found on the console of an ophthalmic surgical machine); 
wherein activating the powered pressure control delivery system drives the medium source to drive the first fluid of the first source of fluid through the distal end of the needle (¶ [0026], in operation, pneumatic pulses are introduced into chamber 115 through port 110 … force that pushes piston 120, shaft 130, and plunger 150 toward needle 155). 
Charles delivers fluid in small and accurately metered amounts (¶ [0030]). Regarding rationale and motivation to modify Chornenky with the medium source and pump of Charles, see discussion of claim 21 above. 

Regarding claims 35 and 41, Chornenky and Charles do not explicitly penetrate the choroid or insert the cannula through an incision formed in the sclera. Hee discloses a method wherein accessing the space between the retina and the choroid of the eye further comprises advancing the a further component distally past the cannula to penetrate the choroid (¶ [0019], c) delivering energy or material from the distal end sufficient to treat the macula, retina, optic nerve or choroid; ¶ [0039], The distal end may also be advanced to any region of the suprachoroidal space requiring treatment of the choroid, macula, or retina; ¶ [0043], treatment of the macula, retina, optic nerve or choroid in the posterior region of the suprachoroidal space); 
wherein accessing the space between the retina and the choroid of the eye further comprises inserting the cannula through an incision formed in the sclera into a space between the sclera and the choroid (¶ [0041], Referring to FIG. 4, the microcannula 11 may be advanced in the suprachoroidal space to the posterior pole 12 via a surgical entry point 12A formed by a surgical formed scleral flap 12B); 
such that the cannula is oriented tangentially relative to the incision prior to advancing the cannula between the sclera and the choroid (Fig. 4, microcannula 11 is arranged generally tangentially relative to surgical entry point 12A). 
Hee demonstrates another route for maneuvering a cannula towards the retina or macula, in the context of treating macular degeneration. Chornenky and Charles can be modified with Hee’s techniques by advancing Chornenky’s cannula in the suprachoroidal space and then projecting the needle through the choroid. Regarding rationale and motivation to modify Chornenky and Charles with the suprachoroidal placement route of Hee, see discussion of claim 21 above. 

Claims 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chornenky, Charles and Hee, further in view of Mudd; Christopher S. et al. (US 20130131633 A1).
Regarding claims 24-26, Chornenky, Charles and Hee do not explicitly disclose a pressure regulator. Mudd discloses a modular injection system and method (¶ [0008], [0038], [0043], system 10; ¶ [0109], FIG. 15, drive unit 1500; claim 25, method of operating a modular injection system), comprising: 
a powered pressure control delivery system comprising a pressure regulator positioned between a pump and an instrument (¶ [0105], FIG. 11A, drive unit 1100 includes: (a) pressure source 1102 … and (d) third regulator 1108 … the net flow … is controlled by third regulator 1108; ¶ [0109], FIG. 15, drive unit 1500 includes … (b) flow/pressure regulator 1504; ¶ [0110], Fig. 16, valve 1608 can be toggled, allowing pump 1602 to drive hydraulic fluid into the front of the pistons, retracting the plungers quickly); 
wherein activating the powered pressure control delivery system further comprises utilizing the pressure regulator to regulate a fluid pressure of a medium source (¶ [0105], many pressure/flow regulator combinations may be used to control injection rate and dilution ratio; ¶ [0109], the method of controlling the flow out of each cartridge, and therefore the dilution ratio, may be any method described above relating to the pressure driven system); 
wherein a first source of fluid is housed within a first syringe comprising a first piston (¶ [0109], FIG. 15, drive unit 1500 includes … (c) first plunger head 1506; ¶ [0110], FIG. 16, cartridges 1616 and 1618). 
wherein activating the powered pressure control delivery system further comprises utilizing the medium source to actuate the first piston to thereby drive the first source of fluid (¶ [0105], Fig. 11A, the modular injection system electronically controls the individual flow out of the cartridges using pressure/flow regulators … pressure source 1102; ¶ [0109], FIG. 15, the drive unit includes a pressure vessel which transmits pressure from the control device to the handheld injection device … pressure vessel 1502; ¶ [0110], the drive unit includes a hydraulic system … (a) pump 1602). 
wherein the pressure regulator comprises a pneumatic connector (Figs.  11A, 15, 16, each system includes a pressure source and plurality of tubes and therefore requires connections between the pressure source and tubes). 
Mudd regulates a rate of fluid flow or pressure when dispensing small amounts of fluid through a handheld device (¶ [0006], increase user control of injections and accuracy of mixing injectable fluids). One would be motivated to modify Chornenky, Charles and Hee with the pressure regulator of Mudd to reliably dispense small volumes of fluid. 

Regarding claims 27-33, Chornenky, Charles and Hee lack a second source of fluid. Mudd discloses a modular injection system and method (¶ [0008], [0038], [0043], system 10; ¶ [0109], FIG. 15, drive unit 1500; claim 25, method of operating a modular injection system), comprising: 
(a) coupling a powered pressure control delivery system (¶ [0058], (d) drive unit 140); 
with a first source of fluid (¶ [0058], (b) first cartridge 132 defining first chamber 134 which is configured to contain the first injectable fluid; ¶ [0109], (c) first plunger head 1506 which is driven by pressure vessel 1502 using pressure transferred using first tube 1508); 
(b) coupling the first source of fluid with an instrument comprising a needle (¶ [0046], FIG. 1F, in this embodiment, second portion 106 includes mixing unit 114 which is operatively connected to: (a) needle 116);
(d) activating the powered pressure control delivery system so that the powered pressure control delivery system drives a first fluid from the first source of fluid through the distal end of the needle (¶ [0077] in operation … drive unit 140 drives linear motion of the plungers … causing the first injectable fluid to flow from the first chamber, through first tube 132, to mixing unit 114 of handheld injection device 100); and 
further comprising coupling a second source of fluid with the needle (¶ [0058], (c) second cartridge 136 defining second chamber 138 which is configured to contain the second injectable fluid; ¶ [0109], (d) second plunger head 1510 which is driven by pressure vessel 1502 using pressure transferred using second tube 1512); 
wherein coupling the second source of fluid with the needle is performed while the first source of fluid is coupled with the instrument (¶ [0060], Fig. 1E, in this embodiment, first cartridge 132 is separate from second cartridge 136); 
wherein activating the powered pressure control delivery system includes utilizing the powered pressure control delivery system to drive a second fluid of the second source of fluid through the distal end of the needle (¶ [0077] in operation … drive unit 140 drives linear motion of the plungers … causing the first injectable fluid to flow from the first chamber, through first tube 132, to mixing unit 114 of handheld injection device 100); 
wherein activating the powered pressure control delivery system includes driving a second fluid of the second source of fluid through the distal end of the needle after driving the first fluid through the distal end of the needle (¶ [0103], in one example, the user is enabled to cause the modular injection system to select a dilution ratio of 100% (e.g., 100% HA and 0% PBS)); 
wherein the second source of fluid is housed within a second syringe comprising a second piston, wherein activating the powered pressure control delivery system further comprises utilizing the medium source to actuate the second piston to thereby drive the second source of fluid (¶ [0109], Fig. 15, (d) second plunger head 1510 which is driven by pressure vessel 1502 using pressure transferred using second tube 1512); 
wherein the first fluid comprises a leading bleb fluid (¶ [0071], the injectable fluids (e.g., the first injectable fluid and/or the second injectable fluid) include at least one biocompatible material … dermal fillers, hyaluronic acid-based dermal fillers … hydrogels); 
wherein the second fluid comprises a therapeutic agent (¶ [0072], in one embodiment, the second injectable fluid includes a bioactive agent which facilities delivery of the first injectable fluid injection). 
Mudd dispenses an additional agent in parallel with a first agent, and allows a surgeon to select various injection rates and also to track a volume of fluid dispensed (¶ [0008], [0011], [0012]). One would be motivated to modify Chornenky, Charles and Hee with the second fluid source of Mudd since Chornenky calls for controlled fluid delivery (¶ [0056]) and also calls for administering more than one therapeutic agent (¶ [0039], [0073]-[0078]). Therefore, it would have been obvious to modify Chornenky, Charles and Hee with the second fluid source of Mudd in order to provide a second fluid and to control its infusion rate. 

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chornenky, Charles and Hee, further in view of Hammack; Amy Lee et al. (US 20120271272 A1). 
Regarding claims 36 and 37, Chornenky discloses that the instrument further comprises a cannula slidably housing the needle (¶ [0055], probe 54 has an outer wall 70 defining an elongated hollow interior space or passage 72). 
Chornenky, Charles and Hee do not explicitly tent the choroid with the needle. Hammack discloses methods and devices to access the suprachoroidal space or sub-retinal space (¶ [0005], [0006], [0031], [0035]), comprising: 
an instrument comprising a needle (¶ [0035], Figs. 2-10, the main shaft 12 may comprise a hollow tube with a lumen 15; ¶ [0048], FIG. 13, the body of the device may be in the form of a solid member or hollow tubular member 34 with a sharp tip 35); 
wherein the instrument further comprises a cannula slidably housing the needle (¶ [0037], FIG. 4, the mechanical guard may comprise a tube 20 slideably disposed on the outside of the main shaft 12; ¶ [0040], FIG. 6, the stop may comprise a tubular element 25 disposed about the outside of the main shaft 12; ¶ [0048], Fig. 13, the device further comprises a thin walled sleeve 36 slideably disposed about the outer diameter of the body of the device); 
wherein accessing a space between the retina and the choroid of the eye comprises advancing the cannula between a sclera and the choroid of the eye (¶ [0048], the device may incorporate a mechanical or fluidic guard as previously described to displace the choroid for access to the suprachoroidal space; ¶ [0050], Fig. 15, the length is preferred to be sufficient to expose at least the most distal portion of the lumen to the suprachoroidal space when the device is placed through the conjunctiva and sclera to allow the guard to enter the space and displace the underlying choroid);  
wherein accessing the space between the retina and the choroid of the eye further comprises advancing the needle distally past the cannula to penetrate the choroid (¶ [0031], drugs injected with the device to the sub-retinal space are useful for treating the retinal pigment epithelia and the sensory retina; ¶ [0048], sleeve 36 functions as an access port or introducer, in communication from the outside of the eye to the suprachoroidal space 32 or sub-retinal space, for the introduction of other devices such as needles, cannulae or catheters into the space during surgery); 
further comprising tenting the choroid with the needle (¶ [0048], as shown in FIG. 14, sleeve 36 functions as an access port or introducer, in communication from the outside of the eye to the suprachoroidal space 32 or sub-retinal space; ¶ [0050], to expose at least the most distal portion of the lumen to the suprachoroidal space … to allow the guard to enter the space and displace the underlying choroid). 
Regarding the limitation of activating the powered pressure control delivery system after tenting the choroid with the needle, Chornenky and Charles describe a system including a powered pressure control delivery system (Charles ¶ [0023], port 110 is designed to be coupled to a source of pneumatic power such as that found on the console of an ophthalmic surgical machine). A skilled artisan would have been able to modify Chornenky, Charles and Hee with the teachings of Hammack by redirecting the probe 54 and needle 74 of Chornenky towards different sites in the eye, followed by delivering therapeutic agents through the needle. 
Hammack demonstrates how to access further layers of the eye, in order to treat ARMD or other conditions (¶ [0002], treatments for diseases such as age-related macular degeneration … may be treated by the appropriate active agent administered in the suprachoroidal space; ¶ [0031], drugs with limited solubility that would provide slow release of drug to the eye). The tenting technique also creates a pocket or reservoir to contain a larger volume of medications. One would be motivated to modify Chornenky, Charles and Hee by tenting the choroid as taught by Hammack to target adjacent layers of the eye with substances with limited solubility or reduced ability to diffuse (¶ [0031], limited solubility steroids such as triamcinolone acetonide or loteprednol etabonate). Therefore, it would have been obvious to modify Chornenky, Charles and Hee with the tenting feature of Hammack in order to deliver slow-acting drugs directly to the sclera, choroid or retina. 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ali; Robin R. et al. (US 20100081707 A1) in view of Hee; Michael et al. (US 20100173866 A1). 
Regarding claim 38, Ali discloses a method of delivering fluid to the subretinal space of an eye (¶ [0008]), the method comprising:
(a) coupling a source of fluid (¶ [0098], intraocular administration … using a fine bore cannula (e.g. 27-45 gauge) attached to a syringe; ¶ [0113], the system comprises … one or more syringes; ¶ [0115], In some embodiments, the syringe is an Accurus™ system syringe); 
with both a powered pressure control delivery system (¶ [0116], the system may further comprise an automated injection pump, which may be activated by, e.g. a foot pedal); and 
a needle, wherein the needle comprises a distal end (¶ [0098], using a fine bore cannula (e.g. 27-45 gauge) attached to a syringe; ¶ [0114], the fine bore cannula is suitable for subretinal injection); 
(b) accessing a space between a retina and a choroid of an eye with the distal end of the needle (¶ [0008], (b) forming a bleb in the subretinal space of the eye outside the central retina by subretinal injection; ¶ [0097] In some embodiments, the vector is directly injected into the subretinal space outside the central retina, by utilizing a cannula of the appropriate bore size (e.g. 27-45 gauge); ¶ [0098], the vector suspension is injected mechanically under the neurosensory retina … the vector can be either directly injected into the subretinal space creating a bleb outside the central retina or the vector can be injected into an initial bleb outside the central retina); 
(c) activating the powered pressure control delivery system so that the powered pressure control delivery system drives a fluid along a fluid path from the source of fluid through the distal end of the needle and into the space between the retina and choroid of the eye thereby expanding the space (¶ [0097], thus creating a bleb in the subretinal space; ¶ [0098], the plunger of this syringe may be driven by a mechanised device, such as by depression of a foot pedal; ¶ [0152], the plunger of this syringe is driven by a mechanized device driven by depression of a foot pedal). 
Ali teaches the invention substantially as claimed by Applicant but does not explicitly combine all the features of claim 38 in one embodiment. A skilled artisan would have been able to combine the syringe, delivery cannula and mechanized syringe pump in a single embodiment by loading the syringe into the foot pedal-actuated pump. Using an automated or mechanized syringe driver will permit the surgeon to keep both their hands free for other tasks during a procedure, and will also deliver fluid more accurately. Therefore, it would have been obvious to combine the disclosed features of Ali in a single embodiment in order to unburden a surgeon’s hands and dispense fluids more accurately. 
Ali teaches the invention substantially as claimed by Applicant but does not explicitly describe that a portion of the fluid path conforms to a curvature of the eye. Hee discloses a device and method for treating the suprachoroidal space (¶ [0007], [0017], [0030]), comprising:
(b) accessing a space near a retina and a choroid of an eye with the distal end of a needle (¶ [0030], a flexible microcannula or microcatheter device that may be placed into the suprachoroidal space; ¶ [0031], flexible elongated element 1; ¶ [0041], microcannula 11 … may be used to deliver drugs or drug delivery implants to the target site; ¶ [0043], treatment of the macula, retina, optic nerve or choroid in the posterior region of the suprachoroidal space); 
wherein at least a portion of a fluid path conforms to a curvature of the eye (¶ [0032] In one embodiment, a predetermined curvature may be applied to the microcannula device to approximate the curvature of the eye, the curvature being in the range of 12 to 15 mm radius). 
Hee accommodates the shape of the eye to reduce trauma and to more easily access layers of eye tissue. One would be motivated to modify Ali with the conforming fluid path of Hee to avoid damaging the eye during a procedure. Therefore, it would have been obvious to modify Ali with the curved fluid path of Hee in order to minimize trauma during eye surgery. 
 
Regarding claim 39, Ali discloses a method that places a distal end of the needle in a subretinal space (¶ [0097], the vector is directly injected into the subretinal space outside the central retina, by utilizing a cannula of the appropriate bore size (e.g. 27-45 gauge)). Ali does not explicitly disclose a step of removing the distal end of the needle from the space. However, this would have been an obvious step since the needle is intended for temporary use during a procedure and not as a permanent or indwelling implant. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ali; Robin R. et al. (US 20100081707 A1) in view of Mudd; Christopher S. et al. (US 20130131633 A1) in view of Hee; Michael et al. (US 20100173866 A1).
Regarding claim 40, Ali discloses a method of delivering fluid to the subretinal space of an eye as discussed for claim 38 above. Ali lacks a second source of fluid. Mudd discloses a modular injection system and method (¶ [0008], [0038], [0043], system 10; ¶ [0109], FIG. 15, drive unit 1500; claim 25, method of operating a modular injection system), comprising: 
(a) coupling a powered pressure control delivery system (¶ [0058], (d) drive unit 140); 
with a first source of fluid (¶ [0058], (b) first cartridge 132 defining first chamber 134 which is configured to contain the first injectable fluid; ¶ [0109], (c) first plunger head 1506 which is driven by pressure vessel 1502 using pressure transferred using first tube 1508); 
(b) coupling the powered pressure control delivery system with a second source of fluid (¶ [0058], (c) second cartridge 136 defining second chamber 138 which is configured to contain the second injectable fluid; ¶ [0109], (d) second plunger head 1510 which is driven by pressure vessel 1502 using pressure transferred using second tube 1512); 
(c) coupling the first source of fluid and the second source of fluid with an instrument comprising a needle, wherein the needle comprises a distal end (¶ [0046], FIG. 1F, in this embodiment, second portion 106 includes mixing unit 114 which is operatively connected to: (a) needle 116); 
 (e) activating the powered pressure control delivery system so that the powered pressure control delivery system drives a first fluid along a fluid path from the first source of fluid through the distal end of the needle (¶ [0077] in operation … drive unit 140 drives linear motion of the plungers … causing the first injectable fluid to flow from the first chamber, through first tube 132, to mixing unit 114 of handheld injection device 100); and 
then subsequently drives a second fluid along a fluid path from the second source of fluid through the distal end of the needle (¶ [0077], drive unit 140 drives linear motion of the plungers … causing the second injectable fluid to flow from the second chamber, through second tube 136, to mixing unit 114 of handheld injection device 100; ¶ [0103], in one example, the user is enabled to cause the modular injection system to select a dilution ratio of 100% (e.g., 100% HA and 0% PBS)). 
Mudd dispenses a pair of agents in parallel with an automated system, and allows a surgeon to select various injection rates and also to track a volume of fluid dispensed (¶ [0008], [0011], [0012]). One would be motivated to modify Ali with the second fluid source of Mudd since Ali calls for an automated injection pump (¶ [0013], in some embodiments, the system further comprises an automated injection pump); and also suggests to include a second fluid (¶ [0014], in some embodiments, the first and second syringes are Accurus™ system syringes). Therefore, it would have been obvious to modify Ali with the second fluid source of Mudd in order to provide a second fluid and to control its infusion rate. 
Ali and Mudd teach the invention substantially as claimed by Applicant but do not explicitly describe that a portion of the fluid path conforms to a curvature of the eye. Hee discloses a device and method for treating the suprachoroidal space (¶ [0007], [0017], [0030]), comprising:
(d) accessing a space near a retina and a choroid of an eye with the distal end of a needle (¶ [0030], a flexible microcannula or microcatheter device that may be placed into the suprachoroidal space; ¶ [0031], flexible elongated element 1; ¶ [0041], microcannula 11 … may be used to deliver drugs or drug delivery implants to the target site; ¶ [0043], treatment of the macula, retina, optic nerve or choroid in the posterior region of the suprachoroidal space); 
wherein at least a portion of a fluid path conforms to a curvature of the eye (¶ [0032] In one embodiment, a predetermined curvature may be applied to the microcannula device to approximate the curvature of the eye, the curvature being in the range of 12 to 15 mm radius). 
Hee accommodates the shape of the eye to reduce trauma and to more easily access layers of eye tissue. One would be motivated to modify Ali and Mudd with the conforming fluid path of Hee to avoid damaging the eye during a procedure. Therefore, it would have been obvious to modify Ali and Mudd with the curved fluid path of Hee in order to minimize trauma during eye surgery. 

Response to Arguments
The objections to claims 22 and 38 for minor informalities and the rejection of claim 28 under 35 USC § 112 are withdrawn in view of the amendments filed 23 September 2021. 
Applicant’s arguments filed 23 September 2021 regarding the rejection of claims 21-33 and 35-40 as amended, under 35 USC § 103 over Chornenky, Charles, Ali, Mudd and Hammack, have been fully considered and are persuasive. After further consideration, the amended claims 21-33 and 35-41 are rejected on new grounds under 35 USC § 103 over Chornenky, Charles, Hee, Ali, Mudd and Hammack (see above). 
Applicant submits that the claims were amended as discussed in the interview (remarks p. 6). Examiner acknowledges that the claims generally reflect the amendments discussed during the interview. Examiner notes that Chornenky, Charles and Hee are cited in the new grounds of rejection as teaching a method that advances a cannula between a sclera and choroid, which also includes a cannula that conforms to a curvature of the eye. Hee is related to the field of eye surgery, and explicitly discloses that the devices and methods are used for treating glaucoma or macular degeneration (¶ [0041]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Euteneuer; Charles L. et al.	US 20090227934 A1
Perez Grossmann; Rodolfo Alfredo	US 20150112372 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781